Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both "media exchanger tube" in Paragraph [0066] of the Instant Specification and "media reservoir" in Paragraph [0074] of the Instant Specification. Moreover, reference chamber “144” has been used to designate both “fitting” in Paragraph [0069] of the Instant Specification and “incubator system” in Paragraph [0073] of the Instant Specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "162", defined as "alignment device" in Paragraph [0083] of the Instant Specification”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the term "senor" in Paragraph [0082] should be spelled "sensor", as used in the sentence "As explained in greater detail in U.S. 10,379,047, the .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2011/0287529 A1), herein referred to as Hong.
Regarding claim 1, Hong teaches a platform for a cell culture system (100), comprising: a framework (130) configured to rotate about an axis of rotation (Paragraphs [0039]-[0040]); and the framework (130) configured to receive and retain a plurality of reaction vessels (10, 20) so as to arrange each reaction vessels (10, 20) adjacent to the axis of rotation (Paragraph [0042]).
Regarding claim 2, Hong teaches the platform as previously described, wherein: the framework (130) is configured to arrange the plurality of reaction vessels (10, 20) circumferentially about the axis of rotation (Fig. 3; Paragraph [0015]).
Regarding claim 3, Hong teaches the platform as previously described, wherein: the framework (130) is configured to arrange the plurality of reaction vessels (10, 20) so that a longitudinal axis of each reaction vessel (10, 20) is parallel with the axis of rotation (Fig. 3; Paragraph [0015]).
Regarding claim 4, Hong teaches a platform for a cell culture system (100), comprising: a framework (130) configured to rotate about an axis of rotation; and the framework (130) configured to receive and retain a plurality of reaction vessels (10, 20) so as to cluster the plurality of reaction vessels (10, 20) around the axis of rotation (Fig. 3; Paragraph [0015]).

Regarding claim 6, Hong teaches the platform as previously described, wherein: the framework (130) is further configured to receive and retain at least one media reservoir (144); and the framework (130) is further configured to cluster the plurality of reaction vessels (10, 20) and the at least one media reservoir (144) around the axis of rotation (Fig. 3; Paragraphs [0062]-[0064]).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navran, Jr. (US 2017/0204358 A1), herein referred to as Navran.
Regarding claim 10, Navran teaches a reaction vessel (100), comprising: a roller tube (100) having a roller tube first end, a roller tube second end, and an elongated body (Paragraph [0034]); a first end cap (110) configured to be removably attached to the roller tube first end, the first end cap (110) having a first inlet/outlet opening (115) and a first vent aperture (140) (Paragraphs [0035]-[0036]); a second end cap (120) configured to be removably attached to the roller tube second end, the second end cap (120) having a second inlet/outlet opening (125) and a second vent aperture (140) (Paragraphs [0035]-[0036]); and tubing (610/620) extending from the first inlet/outlet opening (115) to the second inlet/outlet opening (125), the tubing (610/620) configured to controllably release media and/or gas (Fig. 1; Fig. 3; Paragraph [0035]).
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2018/0155666 A1), herein referred to as Wilson.
Regarding claim 12, Wilson teaches a cell adherence liner for a reaction vessel (Claim 1), comprising: a liner having a liner first side and a liner second side; the liner first side being treated to facilitate cell adherence and cell growth (Claim 1; Paragraph [0010]); and the liner second side being configured to exhibit surface attraction to material of the reaction vessel to facilitate removable 
	Regarding claim 14, Wilson teaches the cell adherence liner as previously described, wherein: the liner is fluorinated ethylene propylene (FEP) polytetrafluoroethylene (PTFE) (Abstract; Claim 1; Paragraph [0010]).
Claims 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mussi et al. (US 5,527,705), herein referred to as Mussi.
Regarding claim 15, Mussi teaches a media exchanger vessel, comprising: a container (10) having a cavity (16) and a bladder (26) within the cavity (16); a volume of space between an inner surface of the container (10) and the bladder (26); an inlet nozzle (22) configured to facilitate introduction of spent media into the container (10); an outlet nozzle (36) configured to facilitate flow of fresh media from the bladder (Col. 3, line 63-Col. 4, line 19).
Regarding claim 16, Mussi teaches the media exchanger vessel as previously described, wherein: the inlet nozzle (22) is in fluid communication with the volume of space between the inner surface of the container (10) and the bladder (26) (Fig. 2; Col. 3, lines 63-67; Col. 4, lines 1-19).
Regarding claim 17, Mussi teaches the media exchanger as previously described, wherein: the inlet nozzle is in fluid communication with the bladder (Fig. 2; Col. 3, lines 63-67; Col. 4, lines 1-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, further in view of Mussi.
Regarding claim 7, Hong teaches the platform as previously described, wherein when the framework is rotated about the axis of rotation, the plurality of reaction vessels revolve about the axis of rotation (Fig. 3; Paragraph [0015]).
Hong fails to explicitly teach an embodiment wherein the at least one media reservoir revolves about the axis of rotation. Mussi, however, teaches a media exchanger vessel, comprising: a container (10) having a cavity (16) and a bladder (26) within the cavity (16) (Col. 3, line 63-Col. 4, line 19); wherein the vessel is rotated about its longitudinal axis (Col. 4, lines 27-32).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the rotatably media reservoir described by Mussi to mix the contents of the media reservoir along with the roller culture tubes (Mussi: Col. 4, lines 51-57).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, further in view of Fry (US 6,150,159) and Meder (US 5,866,419).
Regarding claim 8, Hong teaches a reaction vessel, comprising: a roller tube (10, 20) having a roller tube first end, a roller tube second end, and an elongated body (Fig. 1; Paragraph [0030]); wherein the roller tube has an oval cross-sectional shape (Paragraph [0030]: The cross-sectional shape of the culture tube (10, 20) may be an oval, and more specifically, has no edge and has a wide contact surface area). 
Hong does not explicitly teach this cross-sectional shape being a super ellipse. Fry, however, teaches a cell culture vessel (Abstract), wherein the cross sectional shape of the vessel is a square (Col. 4, lines 6-10). Moreover, Meder teaches a non-circular roller bottle (Abstract) with rounded corners that provide a larger surface area per unit volume than a circular cross-section, promoting growth of 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the vessel shape described by Fry to increase the surface area available for cell attachment (Fry: Abstract: Col. 4, lines 6-11; Col. 6, lines 2-18). Moreover, it would prove obvious to further modify the teachings of Hong and Fry to include the rounded corners described by Meder to additionally increase the available surface area for cell attachment and make the vessel easier to clean (Meder: Abstract; Col. 4, lines 6-11). 
Additionally, it would prove obvious to modify and optimize the shape of the culture vessel to best suit the desired application of said vessel.
Regarding claim 9, Hong teaches the reaction vessel as previously described, but fails to teach an embodiment wherein the superellipse cross sectional shape is a squircle. Fry, however, teaches a cell culture vessel (Abstract), wherein the cross sectional shape of the vessel is a square (Col. 4, lines 6-10). Moreover, Meder teaches a non-circular roller bottle (Abstract) with rounded corners that provide a larger surface area per unit volume than a circular cross-section, promoting growth of anchorage dependent cells while maintaining an easily harvested and cleaned smooth wall (Abstract; Col. 4, lines 6-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the vessel shape described by Fry to increase the surface area available for cell attachment (Fry: Abstract: Col. 4, lines 6-11; Col. 6, lines 2-18). Moreover, it would prove obvious to further modify the teachings of Hong and Fry to include the rounded corners described by Meder to additionally increase the available surface area for cell attachment and make the vessel easier to clean (Meder: Abstract; Col. 4, lines 6-11).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Navran, further in view of Hui (US 2010/0076380 A1).
Regarding claim 11, Navran teaches the reaction vessel as previously described, but fails to explicitly teach an embodiment wherein the first vent aperture does not subtend the second vent aperture. Hui, however, teaches a bioreactor (110) comprising an inlet (116) and an outlet (118, incorrectly identified with reference character 116 in Paragraph [0071]), wherein the inlet does not subtend the outlet (Fig. 1; Paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Navran to include the inlet and outlet positioning described by Hui to properly supply and drain culture medium from the bioreactor container as the bioreactor rotates or rolls about its angled axis, allowing the culture medium inside the chamber to “sweep” the inner surface of the wall (Hui: Paragraph [0071]; Paragraph [0073]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, further in view of Koontz (US 6,074,871).
Regarding claim 13, Wilson teaches the cell adherence liner as previously described, but fails to explicitly teach an embodiment wherein the liner first side is corona treated and/or plasma etched. Koontz, however, teaches a cell culture reactor comprising a biocompatible polymer membrane (Abstract; Col. 7, lines 26-31) wherein the liner first side is plasma etched (Claim 1; Col. 4, lines 20-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Wilson to include the technique described by Koontz to alter the surface properties of the membrane to enhance the performance of the culture device, or more specifically, to enhance cell attachment to said membrane (Koontz: Col. 14, lines 19-39).
Claims 18, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, further in view of Navran, Wilson, and Mussi.
Regarding claim 18, Hong teaches a platform for a cell culture system (100), comprising: a framework (130) configured to rotate about an axis of rotation (Paragraphs [0039]-[0040]); and the framework (130) is configured to cluster the plurality of reaction vessels (10, 20) and at least one media reservoir (144) around the axis of rotation (Fig. 3; Paragraphs [0062]-[0064]); each reaction vessel comprises: a roller tube (10, 20) having a roller tube first end, a roller tube second end, and an elongated body (Fig. 1; Paragraph [0030]); wherein the roller tube has a super ellipse cross-sectional shape (Paragraph [0030]: The cross sectional shape of the culture tube (10, 20) may be an oval, and more specifically, has no edge and has a wide contact surface area).
Hong fails to explicitly teach an embodiment comprising: a first end cap and a second end cap attached to respective ends of the roller tube; a cell adherence liner; a media reservoir comprising a cavity and bladder within the cavity.
Navran, however, teaches a bioreactor system for cell expansion (Abstract), comprising: a roller tube (100) having a roller tube first end, a roller tube second end, and an elongated body (Paragraph [0034]); a first end cap (110) configured to be removably attached to the roller tube first end, the first end cap (110) having a first inlet/outlet opening (115) and a first vent aperture (140) (Paragraphs [0035]-[0036]); a second end cap (120) configured to be removably attached to the roller tube second end, the second end cap (120) having a second inlet/outlet opening (125) and a second vent aperture (140) (Paragraphs [0035]-[0036]); and tubing (610/620) extending from the first inlet/outlet opening (115) to the second inlet/outlet opening (125), the tubing (610/620) configured to controllably release media and/or gas (Fig. 1; Fig. 3; Paragraph [0035]).
Moreover, Wilson teaches a cell adherence liner for a reaction vessel (Claim 1), comprising: a liner having a liner first side and a liner second side; the liner first side being treated to facilitate cell 
Additionally, Mussi teaches a media exchanger vessel, comprising: a container (10) having a cavity (16) and a bladder (26) within the cavity (16); a volume of space between an inner surface of the container (10) and the bladder (26); an inlet nozzle (22) configured to facilitate introduction of spent media into the container (10); an outlet nozzle (36) configured to facilitate flow of fresh media from the bladder (Col. 3, line 63-Col. 4, line 19).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the caps and tubing described by Navran to create a sealed growth compartment or culture chamber within the enclosed space between the two caps while maintaining the ability to deliver nutrient fluid and remove waste from the culture chamber (Navran: Paragraphs [0034]-[0036]). Moreover, it would prove obvious to further modify the teachings of Hong to include the cell adhesion liner described by Wilson to improve the cell viability rate within the culture system (Wilson: Abstract; Paragraph [0012]). It would additionally prove obvious to modify the teachings of Hong to include the media exchanger vessel described by Mussi to provide proper nutrient supply to the culture system and allow for the passage of necessary fluids and materials into the culture chamber (Mussi: Abstract; Col. 2 line 62-Col. 3, line 16). Based on the described prior art, there is no indication that the combination of the elements would result in an inoperable device, but instead, an improvement on the previously cited inventions created by a combination of the described elements, which comprise elements that can be seamlessly integrated into a roller tube culture system as described by the Instant Application. 

Regarding claim 20, Hong teaches the roller tube culture system as previously described, but fails to explicitly teach an embodiment comprising a gas circulation system. Navran, however, teaches a bioreactor system for cell expansion (Abstract) comprising a gas exchange module (400) (Paragraphs [0057]-[0062]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the gas exchange module described by Navran to allow the proper gas mixture to be injected directly into the culture system in a manner that would minimize costs associated with traditional CO2 incubators (Navran: Paragraph [0063]).
Regarding claim 22, Hong teaches the roller tube culture system as previously described, but fails to teach an embodiment explicitly comprising a co-culturing system. Mussi, however, teaches a roller bottle used for trans-membrane co-culture of cells (Abstract; Col. 2 line 62-Col. 3, line 16). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Hong to include the co-culture system described by Mussi to allow for free interchange of media soluble cellular products between the various cell types in the system while maintaining physical separation (Mussi: Abstract; Col. 1, lines 13-25).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Navran, Wilson, and Mussi, further in view of Hui.
Regarding claim 21, Hong teaches the roller tube culture system as previously described, but fails to explicitly describe the presence of the cell perfusion system. Hui, however, teaches a bioreactor (110) comprising a cell perfusion system (116, 118, 122, 124, 132, 134) capable of supplying fresh medium to the cells and removing spent media from the system (Fig. 1; Paragraphs [0071]-[0073]).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malinge (US 2006/0035368 A1), teaches a shaking system for cell culture within an incubator; and
Feye (US 7,022,518 A1), teaches an apparatus and method for co-culturing of cells comprising an exterior container with a removable interior cartridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799